GULOTTA, Judge.
Defendant complains, on appeal, that a $300,000.00 jury award is excessive. We affirm.
*1372Based on the medical1 and actuarial 2 testimony, a jury could have reasonably concluded: 1) that lower back nerve root irritation was causally related to injuries sustained in a bus accident; 2) that the injuries were permanent in nature; 3) that because of chronic pain, resulting from the injury, plaintiff was unable to continue to be gainfully employed; 4) that a 34-year-old plaintiff with a work-life expectancy of 26.3 years3 who was earning between $13,-000.00-$14,000.00 per year, had sustained loss of future earnings ranging from approximately $200,000.00-$400,000.00 depending on discount and cost-of-living factors. The evidence supports these conclusions. Under the circumstances we cannot say the jury award was excessive. See Coco v. Winston Industries, Inc., 341 So.2d 332 (La.1976). Defendant does not quarrel with the jury charges or cite any trial irregularities. Accordingly, the judgment is affirmed.

AFFIRMED.

STOULIG, J., concurs with written reasons.

. Medical experts who testified in support of plaintiffs’ position included Dr. Kenneth Adat-to, plaintiff’s treating orthopedic surgeon, and Dr. Raeburn Llewelyn, a neurosurgeon. The jury also heard the testimony of Dr. Claude S. Williams, an orthopedic surgeon who examined plaintiff at defense counsel’s request.


. An expert economist, Melville S. Wolfson, testified regarding plaintiff’s loss of wages.


. Dr. Wolfson relied on U.S. Department of Labor tables to arrive at this work-life expectancy. We find no merit to defendant’s contention that the economist should have used the American Experience Table of Mortality set forth in LSA-R.S. 47:2405. The statute suggested by defendant pertains to evaluation of annuities or usufructs in legacies. In Triche v. Commercial Union Insurance Company, 329 So.2d 784 (La.App. 1st Cir. 1976), relied on by defendant, the actuarial expert’s use of the U.S. Department of Labor table was accepted by the court.